Lamar, J.
(After stating the foregoing facts.) It is not necessary to determine what was the effect of a failure to record the tax-collector’s bond; nor whether the execution was issued on the first or the second bond; nor whether the lien created by the bond, under the Political Code, § 927, and the sale under the execution thereon defeated the interest of the Fertilizer Company, acquired by virtue of Sayer’s transfer of the bond for titles. All these matters are proper for determination in a controversy between the petitioners and the Fertilizer Company when an issue in an action of ejectment is made up and submitted to a jury. If the plaintiffs had possession, that was good as against a trespasser. Civil Code, § 3876. If the plaintiffs were in possession, and if the defendant forcibly or fraudulently obtained possession, the injunction should have issued, because the petitioners had no adequate remedy at law, since it is not disputed that the defendant was insolvent, and that he was committing acts of depredation and trespass. But the evidence on this controlling point was directly in conflict, the testimony of the defendant being to the effect that the Marietta Fertilizer Company through W. A. Sayer, John Sayer, and Taylor had been in possession since December 10, 1903, the time of the transfer of the bond for titles to the Fertilizer Company by W. A. Sayer. If this be true, then Taylor was not an intruder, but was *583in as tenant of one claiming title to the land. This court will not interfere with the discretion of the trial judge in passing upon the disputed issue of fact.

Judgment affirmed.


All the Justices concivr.